The opinion of the court was delivered by
TAFT, J.
The plaintiff testified that he and E. A. Sowles owned the property in question, and upon the trial the interest of the parties in the property was treated by the parties and the court as joint or in common. The legal title of the property being in-Burton and Sowles, the property .was seized and taken upon execution as the property of Sowles, by one of his creditors, the defendant acting as sheriff, and advertised for sale. Before the advertised time of sale, this suit was brought and the goods replevied. In taking personal property upon an execution an officer may seize and retain an entire chattel owned by the defendant in common with another. In case the officer takes actual possession of the property seized, there is no other mode in which the officer can make the levy than by taking the entire chattel. Reed v. Shepardson, 2 Vt. 120; Whitney v. Ladd, 10 Vt. 165. The defendant had the right to seize and hold the property on the attachment against Sowles. He had a right to its possession superior to that of the plaintiff. As is stated in Whitney v. Ladd, supra, “ It is impossible to hold that the interest of one joint owner of personal property can be taken and sold on his individual debt, consistently with our laws, without holding that the possession by the officer, is paramount to all others.” In opposition to the application of this rule to the case at bar, the plaintiff makes two questions:
Fiyrst. That the levy was void for that it was upon the whole property instead of the interest of Sowles. In respect of the acts of the defendant, in seizing and holding the property, nothing was done by the defendant but that he had the legal right to do to make the levy effective upon Sowles’ interest. No right of possession to which the plaintiff was entitled was dis*353turbed. The attachment, or levy, cmcl the after sale, is what has been held in our Yermont cases to constitute an invasion of the rights of a co-tenant, in case the entire property is seized and sold upon process against the other joint owner. Such are the cases cited by plaintiff’s counsel of Ladd v. Hill, 4 Vt. 164; Bradley v. Arnold, 16 Vt. 382. When an officer seizes chattels upon valid and void process at the same time, so long as he holds it rightly upon the valid process he is not liable to the owner because he returned that, he attached it upon the void precept. Luce v. Hoisington, 54 Vt. 428. In Spaulding v. Orcutt, 56 Vt. 218, one co-tenant having possession of the common property, and; having a debt against her co-tenant her co-tenant, attached the; property, but did not in any way change the possession. In an; action by mortgagees of the co-tenant’s interest, against the officer who made the attachment, it was held that the attachment constituted no conversion. When an officer takes a chattel upon an attachment against one joint owner, he is entitled to the possession of it as against the co-owner. When he sells the entire chattel the co-tenant’s rights are invaded. This objection is not tenable.
Second. The plaintiff contends that if the levy was j>roj>erly made, that Sowles had no interest in the property, i. e. no surplus left after an adjustment of the respective rights of Burton and Sowles in the property, and therefore Sowles had no interest in the property which could be sold. It is the legal title not the-equitable interest that controls in this action at law.
We hold that if Sowles had the legal title to an undivided part of the chattels, which fact was undisputed upon the trial,, that part could be taken by one of his creditors by way of attachment even if his interest in the chattels was but nominal. It was. so held in respect of a partner’s interest in an insolvent partnership, in Reed v. Shepardson, supra, and we see no reason why the rule should be different in case of a joint or common ownership, of property. An officer can take upon execution and sell the legal interest of a tenant in common, or joint owner, although it is *354but nominal. The motion to direct a verdict for the defendant ¡should have been granted. The assessment of damages is referred .to the clerk, under § 1178, E. L. If he finds that the service of the execution has been delayed by reason of the replevin, the defendant is entitled to damages at the rate of 12 per cent ¡annually on the value of the goods for the time of such delay. E. L. I 1234.
In what proportion the property is owned by Burton and iSowles is not shown by the exceptions. In the absence of such ¡showing the presumption is that they own it equally. If the delay is found, by the clerk, the twelve per cent should be cast upon one-half the value of the entire property, i. e. the value of Sowles’ proportion. If such delay is not found the clerk will enter nominal damages.

Judgment reversed and judgment for the defendant for a return of the property replevied with damages and costs.